Case: 17-40799      Document: 00514631156         Page: 1    Date Filed: 09/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-40799                        September 6, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL CISNEROS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:15-CR-88-11


Before STEWART, Chief Judge, and GRAVES and DUNCAN, Circuit Judges.
PER CURIAM: *
       Manuel Cisneros challenges the 97-month sentence imposed by the
district court following his conviction of conspiring to possess with intent to
manufacture and distribute cocaine. Cisneros asserts that the district court
erred by denying him a U.S.S.G. § 3E1.1 reduction and that the Government
breached the plea agreement by arguing against such a reduction at
sentencing.     The Government contends that it did not breach the plea


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40799    Document: 00514631156     Page: 2   Date Filed: 09/06/2018


                                 No. 17-40799

agreement and that Cisneros’s appeal is barred by the appellate waiver
contained therein.
      As Cisneros himself had already voided the acceptance-of-responsibility
stipulation contained in the plea agreement by using marijuana before
sentencing, Cisneros’s assertion that the Government violated the stipulation
is not reasonable. See United States v. Hinojosa, 749 F.3d 407, 411, 413 (5th
Cir. 2014). Thus, even if Cisneros’s breach argument is afforded de novo
review, it fails. See United States v. Purser, 747 F.3d 284, 290 (5th Cir. 2014).
      Since the record shows that Cisneros knowingly and voluntarily agreed
to the appellate waiver contained in his plea agreement, and because the
waiver applies to his remaining § 3E1.1 arguments, those arguments are
barred.   See United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).
Accordingly, the appeal is DISMISSED. See id. at 546.




                                       2